DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/28/2022.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/28/2022. In particular, original Claim 1 has been amended to include new limitations drawn to  R3 in Chemical Formula 1. Furthermore, newly added claim 12 recites subject matter not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
Claims 1-9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eum et al (WO 2016/105141, see English language equivalent US 2018/0053900).

Regarding claim 1, Eum et al discloses the following compound (Page 6 -2):

    PNG
    media_image1.png
    296
    388
    media_image1.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is one (1); R1 and R2 are methyl; R3 is H; and the integer a3 is six (6). 
	Alternatively, the reference discloses the following compound (Page 8 – 23):

    PNG
    media_image3.png
    334
    446
    media_image3.png
    Greyscale
.
This compound corresponds to recited Formula (1), i.e.

    PNG
    media_image2.png
    115
    344
    media_image2.png
    Greyscale
,
where X1, X2, and X3 are N; Ar1 and Ar2 are phenyl, i.e. aryl groups; L is a phenylene group; the integer n is two (2); R1 and R2 are methyl; R3 is H; and the integer a3 is six (6). 
In the compounds of the reference the recited group Ar3 is H and not an aryl group as required by the present claim. However, the compounds of the reference are but one embodiment and attention is directed to Formulas (2)  and (3) ([0026]), i.e.

    PNG
    media_image4.png
    162
    339
    media_image4.png
    Greyscale
and 
    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale

where R2, corresponding to Ar3 in the claims is disclosed as a C6-60 aryl group ([0010]). Accordingly, the disclosure of the reference encompasses a compound encompassed by Formula (1) of the present claims.
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by recited Formula (1-A), i.e.

    PNG
    media_image6.png
    114
    379
    media_image6.png
    Greyscale
.

Regarding claim 3, Eum et al teaches all the claim limitations as set forth above. As discussed above, L is an unsubstituted phenylene group.

Regarding claim 4, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses a compound encompassed by recited Formula (2), i.e.

    PNG
    media_image7.png
    131
    407
    media_image7.png
    Greyscale
,
where R5 is H and the integer a5 is four (4).

Regarding claim 5, Eum et al teaches all the claim limitations as set forth above. As discussed above, Ar1 and Ar2 are unsubstituted C6 aryl groups.

Regarding claim 6, Eum et al teaches all the claim limitations as set forth above. Additionally, for Formula (3) in the reference, i.e.

    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale
,
R3 is deuterium and the integer e is [0-4] ([0010] and [0013]). Accordingly, the reference discloses a compound encompassed by recited Formula (3), i.e.

    PNG
    media_image8.png
    191
    429
    media_image8.png
    Greyscale
,
where R6 and R7 are deuterium and the integers a6 and a7 are four (4).

Regarding claim 7, Eum et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses the recited compound:

    PNG
    media_image9.png
    117
    167
    media_image9.png
    Greyscale
.

Regarding claim 8, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an organic electroluminescent element, i.e. organic light emitting device, comprising an anode, i.e. a first electrode, a cathode, i.e. a second electrode, and at least one organic layer disposed between the anode and cathode ([0018]).

Regarding claim 9, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses an electron transport layer comprising the disclosed compound ([0061]).

Regarding claim 11, Eum et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the organic layer comprises a light emitting layer, and the light emitting layer comprises the disclosed compound as a host ([0062]).

Regarding claim 12, Eum et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses a compound where the recited group R3 in Chemical Formula 1 is H.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Eum et al (WO 2016/105141, see English language equivalent US 2018/0053900) as applied to claims 1-9 and 11-12 above, and in view of Sato et al (US 2008/0176041).

The discussion with respect to Eum et al as set forth in Paragraph 5 above is incorporated here by reference.

Regarding claim 10, Eum et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the compound is utilized in the electron transport layer. As evidenced by Paragraph [0140] of Sato et al, a hole blocking layer is an electron transport layer, i.e. the layer transports electrons and in which hole transport capability is low. Accordingly, Eum et al discloses an organic light emitting device comprising a hole blocking layer, wherein the hole blocking layer comprises the disclosed compound.

Response to Arguments
Applicant's arguments filed 10/28/2022 have been fully considered but they are not persuasive. 

In light of the amendments to the claims, the claim objections as set forth in the previous Office Action are hereby withdrawn. Furthermore, in light of the properly filed terminal disclaimer, filed on 10/28/2022, the obviousness-type double patenting rejection as set forth in the previous Office Action is withdrawn.

Applicants argue that in all of the exemplified compounds 1-366 of Eum et al, R2 is hydrogen or two (2) groups R2 fuse to form a ring as exemplified in compound 227 and 232, and none of the compounds include a non-hydrogen substituent on the same phenyl ring of the fluorene as the 6-membered heterocycle substituent. However, while none of the exemplified compounds possess a substituent present on the phenyl ring of the fluorene, this does not obviate the fact that the reference discloses Formula (3) in the reference, i.e.

    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale
,
where R2, corresponding to Ar3 in the claims and is disclosed as a C6-60 aryl group. To that end it is noted that  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).

Applicants argue that the compounds of Eum include the 6-membered heterocycle substituents at position 4 as found in disclosed Formula 9, position 3 as found in disclosed Formula 10, position 2 as found in disclosed Formula 11 and position 1 as found in disclosed Formula 12 and the reference does not teach or suggest that including the 6-membered heterocycle substituent at position 3 can achieve any benefit over including the substituent at positions 1,2 or 4. However, firstly it is noted that while the reference discloses Formulas 9-12 having substituents at positions, 4, 3, 2, and 1, respectively, this does not obviate the disclosure in the reference of Formula (3) in the reference, i.e.

    PNG
    media_image5.png
    129
    336
    media_image5.png
    Greyscale
,
where R2, corresponding to Ar3 in the claims is disclosed as a C6-60 aryl group. To that end it is noted that  “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Secondly, it is noted that it is the Examiner’s position, absent evidence to the contrary that it would have been obvious to select any of the positions for R2 in Formula (3) of the reference including that presently claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

Applicants argue that nothing in Eum would have led one of ordinary skill in the art to select position 3 as the position for substitution with an aryl linker attached to a 6-membered heterocycle substituent and to select position 2 as the position to include a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group. However, as discussed above, it is the Examiner’s position, absent evidence to the contrary that it would have been obvious to select any of the positions for R2 in Formula (3) of the reference including that presently claimed and thereby arrive at the claimed compound with a reasonable expectation of success.

As evidence of unexpected results, Applicants point to the instant Specification where:
(a)	Comparative Compound HB1 is the same as Compound 89 of Eum, i.e.

    PNG
    media_image10.png
    155
    234
    media_image10.png
    Greyscale

and compare the T95 value (presented in Table 1 of the instant Specification) obtained for this comparative compound to Inventive Compound 7 of the instant Specification, i.e.

    PNG
    media_image11.png
    206
    232
    media_image11.png
    Greyscale
.
(b)	Applicants further compare the T95 value (presented in Table 1 of the instant Specification) of Comparative Compound HB3, i.e. 

    PNG
    media_image12.png
    156
    240
    media_image12.png
    Greyscale
,
to Inventive Compound 7, i.e.

    PNG
    media_image11.png
    206
    232
    media_image11.png
    Greyscale
.
(c)  Applicants still further compare the T95 value (presented in Table 1 of the instant Specification) of Comparative Compound HB4, i.e. 

    PNG
    media_image13.png
    155
    182
    media_image13.png
    Greyscale

to Inventive Compound 7, i.e.

    PNG
    media_image11.png
    206
    232
    media_image11.png
    Greyscale
.
However, it is noted that while (a) and (b) above are proper side-by-side comparisons,  comparison (c), i.e. the comparison of comparative Compound HB3 to Inventive Compound 7 is not a proper side-by-side comparison given that Comparative Compound HB3 comprises a dimethyl substituted fluorene not present in Inventive Compound 7, while Inventive Compound 7 comprises a diphenyl substituted fluorine, where the fluorene further comprises an additional napththyl substituent, neither of which are present in the comparative compound.
Regarding comparison (a) and (b) above, it is noted that Inventive Compound 7 is not commensurate in scope with the scope of the claims. Claim 1 recites the Formula 1 as:


    PNG
    media_image14.png
    100
    312
    media_image14.png
    Greyscale
,
where at least one (1) of X1 to X3 are N, and the remaining X’s is CRa, CRb, or CRc, where Ra, Rb, and Rc are hydrogen, deuterium halogen, substituted or unsubstituted cycloalkyl, substituted or unsubstituted heteroaryl group, etc. In the claims, R1 and R2 are hydrogen, deuterium, substituted or unsubstituted alkyl, a substituted or unsubstituted aryl, etc.; Ar1 and Ar2 are a substituted or unsubstituted alkyl group, a substituted or unsubstituted aryl group or a substituted or unsubstituted heteroaryl group; Ar3 is a substituted on unsubstituted aryl group or a substituted or unsubstituted heteroaryl group; L is a substituted or unsubstituted arylene group; and R3 is hydrogen, deuterium, halogen, a substituted or unsubstituted alkyl group, a substituted or unsubstituted silyl group, a substituted or unsubstituted alkoxy group, etc. Inventive Compound 7 is only a single compound exemplifying phenyl for R1 and R2, H for R3, naphthyl for Ar3, a biphenyl for L, and phenyl for Ar1 and Ar2. Thus, Inventive Compound 7 only exemplifies a single compound out of the innumerable compounds encompassed by the present claims. Accordingly, it is unclear if the obtained results are indicative of all compound encompassed by the present claims, or only the particularly exemplified compound.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767